Opinión concurrente del
Juez Asociado Señor Snyder.
Convengo en que la prueba médica y la no pericial fue suficiente para sostener la conclusión de que Ramón Díaz estaba loco cuando otorgó la escritura de transacción. En su consecuencia, si la corte de distrito hubiera dictado senten-cia a favor del demandante basada en una declaración de locura, yo votaría para confirmarla por ese motivo.(1) Pero no puedo convenir en que la corte inferior cometió error mani-fiesto al no declarar loco a Ramón para esa fecha. Por el contrario, no puedo ver qué autoridad tenemos para decir que la corte de distrito venía obligada a rechazar la amplia prueba de que Ramón era un excéntrico, un estúpido y casi un morón más bien que un loco. Además, aun cuando pudiera decir que la corte de distrito cometió manifiesto error en la aprecia-*199ción de la prueba, no estoy de acnerdo con parte del razona-miento de la opinión de la mayoría en sn disensión sobre la locnra.(1a.)
Por otro lado, creo qne la sentencia debe confirmarse por el fundamento de influencia indebida. No puedo convenir con la opinión de la mayoría del Tribunal en que el dolo, según éste se define en el artículo 1221 del Código Civil, in-cluye la influencia indebida y que la única diferencia entre los dos conceptos es que contrario a la influencia indebida, bajo el dolo un contrato no puede anularse con motivo de las maquinaciones de una tercera persona. Por el contrario, la influencia indebida es un concepto enteramente diferente al dolo, y no está comprendida en éste. Convengo en que, según se define en el artículo 1221, el dolo es un término extremada-mente amplio. Rivera vda. de Hernández v. Hernández, 44 D.P.R. 356. Pero en el dolo, el consentimiento se otorga voluntariamente, si bien inducido fraudulentamente. Esto contrasta con la influencia indebida, la cual según veremos puede o no ser fraudulenta, pero en la que no existe con-sentimiento, porque el transmitente no ha actuado voluntaria-mente. Cf. Pueblo v. Marrero, 69 D.P.R. 363. La diferencia entre los dos conceptos es por tanto de suma importancia y no una mera cuestión de semántica o de nombres.
No creo que el artículo 1217 del Código Civil nos impide resolver que un contrato puede ser declarado nulo debido a influencia indebida. Es cierto que el artículo 1217 provee que “será nulo el consentimiento prestado por error, vio-lencia, intimidación o dolo.” Pero los motivos para resolver que no bubo consentimiento, no se' limitan a aquellos enume-rados en el artículo 1217. Por el contrario, si no ba habido un consentimiento voluntario debido a influencia indebida, no se ha cumplido con los requisitos del artículo 1213.
*200Me doy cuenta del argumento de que de ordinario la falta de consentimiento hace el contrato inexistente, mientras que un contrato obtenido por influencia indebida, puede ser decla-rado nulo a opción de la víctima. Pero esta aparente des-viación de la lógica se ha hecho en casos de locura, tanto en el derecho civil como en la ley común, con el fin de hacer justicia sustancial. Cf. Fuentes et al. v. The Federal Land Bank, supra, pág. 213; 1 Williston on Contracts, Itev. ed., sec. 251, pág. 741, et seq. Al igual que en casos de locura, creo que la víctima en un caso de influencia indebida puede alegar que el contrato es “inexistente”, mientras que la otra parte en el contrato no puede levantar esta cuestión.
Es difícil dar una definición precisa de lo que es influencia indebida. Restatement, Contracts, Vol. II, sec. 497, pág. 954, dice que “Cuando una parte se halla bajo el dominio de otra. . . .una transacción inducida por injusta persuasión de la última. . . .ha sido inducida por influencia indebida. . . .”. En el análisis final, cada caso depende de sus propios hechos. Y la “cuestión definitiva es si meramente se ejerció influencia en un criterio libre y competente, o si una mente estaba tan dominada como para impedírsele el ejercicio de un criterio independiente.” 5 Williston on Contracts, Rev. ed., sec. 1625, pág. 4540. Véanse Egr v. Egr, 131 P.2d 198 (Ore., 1942); Trustees of Jesse Parker Williams Hosp. v. Nisbet, 14 S.E. 2d. 64, 79 (Ga., 1941); Bliss v. Bahr, 87 P.2d 219 (Ore., 1931); Rondous v. Erb, 4 A.2d 468 (Md., 1939); Carr v. Sacramento Clay Products Co., 170 P. 446 (Calif., 1917); Note, Undue Influence in Intervivos Transactions, 41 Col.L.Pev. 707; Green, Fraud, Undue Influence and Mental Incompetency, 43 Col.L.Rev. 176.
Es cierto que la influencia indebida no se menciona expre-samente por su nombre en nuestro Código Civil. Pero ello no trae como resultado que en esta jurisdicción no se pueda obtener un remedio contra los contratos obtenidos mediante influencia indebida. En los últimos años este Tribunal no ha *201vacilado en usar conceptos de la ley común. Ruiz v. Ruiz, 61 D.P.R. 823 (constructive trust); López v. South P. R. Sugar Co., 62 D.P.R. 238 (accord and satisfaction). El con-sentimiento qne tiene por miras el artículo 1213 del Código Civil significa consentimiento libremente prestado. El con-sentimiento dado bajo influencia indebida no cumple con este requisito. Por tanto, la apelada puede demandar para que .se declare nulo tal contrato aun bajo el derecho civil. Véanse Suárez et al. v. Banco Territorial y Agrícola, 16 D.P.R. 630, 635; Cruz v. López et al., 17 D.P.R. 42, 47-48; Holstein, Vices of Consent in the Law of Contracts, 13 Tulane L.Rev. 560, 573, nota 248. Cf. Succession of Molaison, 34 S.2d 897, :903 (La., 1948), comentado en 23 Tulane L.Rev. 250.
Al tratar de determinar si se había ejercido influencia indebida sobre Ramón, la corte inferior primeramente con-sideró su condición mental. Esto fué un enfoque correcto, ya que la debilidad mental del trasmitente, si bien por sí sola no es suficiente, es altamente material en cuanto a la cuestión •de influencia indebida. Allore v. Jewell, 94 U.S. 506; Lohman v. Sherwood, supra; Floyd v. Green, 188 So. 867 (Ala., 1939); Griffin v. Mays, 82 P.2d 836 (Okla., 1938); 5 Williston, supra, sec. 1625A, pág. 4542; 1 Id., sec. 256, pág. 274.
Al apreciar la evidencia sobre la influencia indebida, la •corte de distrito llegó a la conclusión de que Ramón era un '“débil mental”.(2) El récord contiene abundante prueba ■en apoyo de esta conclusión. Por consiguiente la acepto.
Luego la corte inferior pasó a determinar si Ramón había recibido adecuada causa o consideración en la transacción. *202Aqxá también actuó correctamente, ya que la prueba de que la. causa fué inadecuada, tiene gran peso sobre la cuestión de* influencia indebida. 5 Williston, supra, sec. 1625A, págs.. 4541-42; Restatement, Contracts, Vol. II, sec. 497, pág. 955,.. Comentario b; Hanks v. McNeil Coal Corporation, supra; Floyd v. Green, supra.
Al argumentar que la causa recibida por Bamón fué ade-cuada, los apelantes exponen diez fundamentos. Algunos-aparecen de la escritura de transacción. Otros de la declara-ción de Adolfo Porrata — el abogado que representó a Bamón al negociar y otorgar la escritura de transacción — aunque node la escritura. Y otros aparecen por primera vez en el alegato de los apelantes. En su opinión la corte de distrito dijo de paso que la declaración de Porrata defendiendo la. transacción fué ‘ * bastante plausible ’ \ Pero no creyó su expli-cación, a pesar de esta suave caracterización, ya que resolvió que la causa fué “irrisoria”. He examinado estos diez fun-damentos y convengo con la corte inferior en que la consi-deración para la transacción fué extremadamente inadecuada.
El primer fundamento fué que en su testamento Pastor Díaz no mencionó' a Bamón y dispuso de su tercio de libre disposición afirmando que no tenía hijos naturales. Pero la. preterición de Bamón en el testamento no afecta sus derechos,, siempre y cuando pudiera establecer su status en el pleito de filiación. En verdad, el propio Ignacio radicó demanda para anular el testamento y mediante convenio, entre él y la. segunda esposa de Pastor el testamento fué declarado nulo.
El segundo fundamento es que la reclamación de ganan-ciales hecha por la viuda de Pastor redujo el caudal heredi-tario y amenazaba con pleitos a Ignacio, a Bamón y a la viuda. Este punto no fué mencionado en la escritura de transacción ni en la declaración de Porrata. Aparece por primera vez, en el alegato de los apelantes. De todos modos, aun supo-niendo que la viuda tuviera derecho a la mitad de los bienes,, como gananciales, la participación de Bamón excedía por-mucho de $10,000.
*203El tercer fundamento es que había que liquidar ciertas cuentas y obligaciones pendientes, antes de que se pudiera distribuir la herencia entre los herederos. No hay evidencia en el récord en cnanto al importe de estas supuestas obliga-ciones. La única prueba que tiene algo que ver con este punto es que cuando Ignacio radicó la planilla de contribución de herencia, ya había deducido del caudal las deudas pendientes de pago. T pagó contribución sobre la suma de $76,053.21, que declaró en la planilla correspondía a la participación de Ramón. En su consecuencia, aun después de deducir todas las obligaciones pendientes y las participaciones de los otros, la participación de Ramón, de acuerdo con la propia declaración de Ignacio, ascendía a $76,053.21. Y la otra evidencia del caso indica que era considerablemente mayor.
Son’ igualmente insostenibles los fundamentos restantes. Es obvio que'la deuda de Ignacio por los gastos de entierro y por algunas contribuciones sobre la propiedad, no reveladas, pero indudablemente modestas, no podía operar para, hacer que la causa fuera adecuada. De igual manera, la especula-ción sobre una administración judicial costosa, que nunca se llevó a cabo, y la amenaza de pleitos contra la herencia, cuyos detalles no se dieron, no pueden invocarse.
Los apelantes alegan que estos diez fundamentos conllevan la validez de la transacción, a la luz de McCormick v. McCormick, 52 D.P.R. 691. En vista de la anterior discusión, el caso de McCormick no es aplicable. Además, en dicho caso no hubo sugestión o contención bien de que la transacción se obtuviera mediante influencia indebida o de que la considera-ción fuera extremadamente inadecuada.
Los apelantes alegan asimismo que en vista del caso de McCormick la corte inferior debió haber considerado, con res-pecto a lo adecuado de la causa, lo siguiente: (1) era debatible el revivir el pleito de filiación, luego de haber éste permane-cido inactivo durante veintisiete años; (2) dicho pleito con-tenía prueba de que la madre de Ramón había tenido relaciones *204sexuales con otros hombres durante el período de su concep-ción, y este Tribunal revocó la sentencia de la corte de distrito a favor del demandante por dicho motivo; (3) la revocación •exigía un nuevo juicio y fue este requisito de nuevo juicio con todas sus implicaciones legales lo que sirvió de base a la transacción; y (4) el demandante no estaba inscrito en el Registro Demográfico, y prueba de su filiación era proble-mática.
No encuentro méritos en (1) y (3). Bajo las circunstan-cias de este caso, Ramón claramente tenía derecho a un nuevo juicio en el pleito de filiación, a pesar de que el caso no se había de hecho señalado para verse de nuevo durante vein-tisiete años.
En cuanto a (2), como cuestión de hecho no hubo tal prueba en el primer juicio. Hubo una oferta de prueba y resolvimos que la corte inferior erró al no admitirla. Rivera v. Días, 19 D.P.R. 548. Y para completar el cuadro de los esfuerzos para evitar el reconocimiento de Ramón como hijo natural de Pastor Díaz, véanse El Pueblo v. Díaz et al., 22 D.P.R. 391, e In re Abella, 25 D.P.R. 744.
En cuanto a (4), es inmaterial a este caso — o al de filia-ción — si Ramón estaba o no inscrito en el Registro Demográ-fico.
Finalmente, los apelantes descansan en Cabanillas v. Cabanillas et al., 33 D.P.R. 777, y Sosa Fernández v. Sosa Oliva, 35 D.P.R. 1025. Véase también Sucesión Gómez v. Colón, supra, pág. 107. Estos casos resuelven que la mera liberalidad o generosidad entre parientes es suficiente causa o consideración en el derecho civil. Me es difícil creer que los apelantes nos pidan seriamente que, con este récord a la vista, resolvamos que al otorgar la escritura de transacción, Ramón, un semianalfabeto, pobre, morón, hijo natural del testador, actuara impulsado por liberalidad hacia Ignacio, hijo legítimo del acaudalado finado. Sea ello como fuere, la cuestión ahora no es si hubo suficiente causa para obligar a las *205partes. Más bien trato de determinar si hubo alguna influen-cia indebida. Y sobre esta última cuestión, aun cuando la cansa sea técnicamente suficiente, el que sea tan inadecuada es evidencia sustancial de influencia indebida.
Estoy convencido de que la mayoría de los diez funda-mentos presentados por los apelantes para justificar la tran-sacción son ideas tardías. En verdad, la declaración de Porrata defendiendo la transacción está en conflicto con una carta disentida más adelante en la que Porrata dice que pol-lo menos debieron recibirse $25,000. Por consiguiente, con-vengo con la corte inferior en que la cansa para la trans-acción fue extremadamente inadecuada.
En vista de la debilidad mental de Ramón, la causa ina-decuada y de otros hechos que seguidamente consideraremos,, la corte inferior resolvió que la escritura de transacción era nula debido a “fraude e influencia indebida”. En otras pala-bras, la escritura se obtuvo mediante fraudulenta influencia indebida ejercida sobre Ramón con el fin de beneficiar a Ignacio y perjudicar a Ramón. Esto es así de conformidad con la doctrina de que la influencia indebida es con frecuencia, si bien no necesariamente, fraudulenta. 5 Williston, supra, sec. 1625, págs. 4540-41.
En su opinión la corte de distrito declaró probados once incidentes que ella llama indicios de influencia indebida. Al-gunos se refieren a la condición mental de Ramón y a lo inade-cuado de la causa. El resto se refiere a otras circunstancias tendientes a demostrar la influencia indebida. Estos inciden-tes declarados probados por la corte fueron substancialmente los siguientes:
1. Ramón estaba ansioso de obtener dinero, principalmente para comprar un automóvil, una motocicleta o un aeroplano. Porrata le satisfizo este deseo haciéndole gestiones el día antes de la transacción para obtenerle una licencia de conductor de vehículos de motor.
*2062. Los bienes dejados por R. Pastor Díaz eran cuantio-sos, mientras que Ramón transigió sus derechos tan sólo por $10,000.
3. Ramón recibió solamente $5,000 como resultado de la transacción, ya que los otros $5,000 fueron a manos de sus abogados.
4. El hijo legítimo y la viuda, sus abogados y los abogados de Ramón, tenían todos sus motivos especiales para finalizar los pleitos. Por otro lado, Ramón era altamente impresio-nable y no comprendió el alcance de la transacción, siendo su principal, si no su único objetivo, comprar un automóvil, una motocicleta o un aeroplano.
5. Si bien Ramón sólo recibió $10,000, de los cuales sus abogados cobraron $5,000, la declaración de herencia hecha por Ignacio decía que la participación de Ramón fué de $76,053.21. A lo menos, esto fué un fraude al erario público.
6. Porrata exigió a la madre de Ramón que firmara el contrato por sus servicios profesionales, no obstante el hecho ■de que Ramón era mayor de edad. Esto tiende a demostrar que Por rata sabía que Ramón era un incapacitado o débil mental. (En este momento la corte inferior añadió que no ■estaba convencida de que la madre de Ramón estuviera pre-sente cuando se otorgó la escritura de transacción).
7. Desde fines de noviembre del 1939 y hasta que se firmó la escritura de transacción el 28 de febrero de 1940, los gastos de Ramón y de su madre mientras permanecieron en Guayama fueron sufragados por Porrata, ante quien como notario se otorgó la escritura de transacción.
8. El hecho de que el pleito de filiación se estuviera tran-sigiendo debe tenerse en cuenta en vista de la prohibición ■del artículo 1713 del Código Civil contra la transacción de un pleito que envuelva el estado civil de las personas.
9. El convenio preliminar de transacción fué firmado por Ramón solamente. Y disponía que Ignacio no pondría obs-táculo o dificultad alguna en el pleito de filiación. Esto de-*207muestra que las partes estaban transigiendo el caso que ■envolvía el estado civil de Ramón. (3)
10. En su declaración Porrata insistió en que Rafael Civi-■danes no participó en la transacción. La prueba demuestra lo contrario. De ella surge que Cividanes llevó a Ramón a Mayagüez y tomó parte allí y en otros sitios en conversaciones que envolvían el pleito de filiación y la herencia. Cuatro ■días después del otorgamiento de la escritura de transacción, Porrata le escribió a Cividanes que “. . . tus actuaciones en el caso no sólo me perjudicaron sino que me obligaron a tran-sigir por $10,000 cuando yo he podido sacar $25,000 que era lo que razonablemente debía haberse pagado.” De su faz esto es una admisión de Porrata al efecto de que no importa cuáles hubieran sido sus motivos, él transigió la reclamación •de Ramón por una suma extremadamente inadecuada en per-juicio de Ramón.
11. El no haber utilizado a Ramón, quien estaba presente, como testigo en el caso de filiación demuestra que Porrata conocía su condición mental. (4)
La corte inferior entonces dijo que “no sólo concluimos que Ramón Díaz Rivera era un débil mental, sino también que para obtener su firma en el Contrato de Transacción de 28 de febrero de 1940 se ejerció por otros indebida influencia sobre él.” Creo que la corte de distrito debió ser más específica: debió haber identificado los “otros” que ejercieron la in-fluencia indebida. Pero surge claro de las conclusiones de hecho, de la opinión en su totalidad y de la prueba, que lo que la corte inferior quiso decir fué que la influencia indebida había sido ejercida principalmente por Porrata.
*208En adición a estas once conclusiones de la corte de distrito,, noto lo siguiente:
1. Ramón le decía repetidamente a todo el que le prestara, atención que lo único que le interesaba era conseguir un aero-plano o una motocicleta, no obstante el hecho de que estaba envuelta su supuesta participación de una tercera parte de una herencia que se alegaba ascendía a $600,000.
. 2. La madre de Ramón le advirtió a Porrata que su hijo era un débil mental, un incapacitado y que no podía valerse por sí solo. Ella y Porrata convinieron en que ella estarna presente si se firmaba alguna escritura de transacción. El propio Por rata parece que creyó que esto era aconsejable al estar envueltos sus propios intereses: a pesar del hecho de que Ramón era mayor de edad, él hizo que la madre así como Ramón firmaran con él el contrato por sus servicios profesio-nales. Porrata violó su convenio de que la madre estuviera presente, al hacer que Ramón firmara la escritura estando ella ausente.
3. Las partes celebraron un convenio preliminar de tran-sacción el 19 de enero de 1940. El documento original que contenía esa transacción fue firmado por Ignacio y Ramón y lo retuvo Agustín Pont, abogado de Ignacio. La copia con que se quedó Porrata fue firmada por Ramón, pero no por Ignacio. En efecto práctico, Porrata, con el conocimiento de Pont y de Ignacio, puso con ello a Ramón en una posición en que Ramón, pero no Ignacio, venía obligado por el conve-nio preliminar.
4. Ramírez Viñas, un abogado que también actuaba a nombre de Ramón, declaró que Porrata le había dicho el 28 de febrero de 1940, en presencia de Ignacio y de Pont, que el caso se había transigido por $7,500; que él protestó de que la suma era inadecuada; y que Porrata le contestó que estaban celebrando conversaciones en un esfuerzo para aumen-tar la cantidad a $10,000. Porrata le hizo estas manifesta-ciones a Ramírez Viñas sin que Ignacio o Pont protestaran, *209a pesar del hecho de que el convenio preliminar de trans-acción por $10,000 ya había sido firmado el 19 de enero de 1940.
5. La escritura de transacción dice que la suma de $10,000-le era entregada a Bamón en el acto de su otorgamiento. Pero* él nunca recibió los $10,000. Se le dieron $500 en efectivo,, y un certificado de depósito de $4,500 el día antes de la transacción. Sus abogados recibieron un certificado de depó-sito de $10,000. En adición a la luz que esto arroje sobre la naturaleza de la transacción, aun cuando Porrata le hubiera rendido fielmente sus servicios a- Bamón, él y sus asociados-escasamente tenían derecho, bajo las circunstancias concu-rrentes, a un cincuenta por ciento del importe de la trans-acción.
6. Los apelantes citaron a Pont como su testigo. Sin embargo, a pesar de las serias implicaciones de este caso en cuanto a la conducta de Porrata y de Font, éste no prestó testimonio en el caso.
Las once conclusiones de hecho de la corte inferior, junto a los incidentes expuestos en los últimos seis párrafos y el récord en su totalidad, me convencen de que Porrata, Ignacio y Agustín Font, abogado de Ignacio, sabían todos antes de la transacción, que Bamón era un débil mental; de que Tgnacio sabía que la causa era extremadamente inadecuada; de que Porrata, no importa cuáles pudieran ser sus motivos, actuaba en beneficio de los intereses de Ignacio y no de los de Bamón; y de que Ignacio y Font sabían que Porrata actuaba en dicha forma.
De ordinario, una conclusión sobre existencia de fraude no puede basarse en conjeturas o sospechas. La prueba debe ser sólida, clara y convincente. Serrano v. Torres, 61 D.P.R. 162, 166; Sucesión Gómez v. Colón, supra. Pero se requiere un grado menor de prueba para establecer un caso de influen-cia indebida, ya fuere fraudulenta o no, cuando, como ocurre aquí, existe la debilidad mental. Nelson et al. v. Doheny *210et al., 30 F.2d 748 (C.C.A., D.C., 1929); Sulzberger v. Sulzberger, 23 N.E.2d 46 (Ill., 1939); Moore v. Horne, 136 S.W.2d 638 (Tex., 1940). Además, la corte inferior resolvió en efecto que Porrata negociaba con su cliente mentalmente débil en beneficio de Ignacio. Si un abogado negocia con su cliente en beneficio propio o en el de un tercero, el peso de la prueba recae sobre él o sobre el tercero para demostrar que la trans-acción fué razonable y que el convenio efectuado por el tras-mátente respondía a su espontánea voluntad. Lochinger v. Hanlon, 33 A.2d 1 (Pa., 1943); Bliss v. Bahr, supra; Floyd v. Green, supra; Addis v. Grange, 192 N.E. 774 (Ill., 1934); Trustees of Jesse Parker Williams Hosp. v. Nisbet, supra; Egr v. Egr, supra; 5 Williston, supra, sec. 1625A, págs. 4542r-45; Restatement, Contracts, Vol. II, sec. 498, pág. 956. Los apelantes no cumplieron con dicho requisito. Por el contrario, del récord surge que la transacción fué irrazonable y que Ramón no prestó su consentimiento libremente.
Por último, noto que aun cuando Ignacio no ejerciera influencia indebida por sí mismo, el hecho de que tenía cono-cimiento de la influencia indebida que se ejercía en su bene-ficio, daba derecho a la demandante a tratar como nula la transacción. Véanse Suárez et al. v. El Banco Territorial y Agrícola, supra, pág. 635; 5 Williston, supra, sec. 1622, págs. 4534-5; Restatement, Contracts, sec. 496, pág. 953, sec. 477, pág. 912; Addis v. Grange, supra; Annotation, 96 A.L.R. 613.
Los apelantes alegan que a base de “impedimento por escritura y por sentencia” Ramón estaba impedido de anular la escritura del 28 de febrero de 1940. Su teoría es que Ramón no puede sostener que él estuviera incapacitado en dicha fecha, ya que ese mismo día el había comparecido en su propio nombre en el caso de filiación y había obtenido sentencia en el mismo. Citan los casos de The Plantations Co. v. Smith, 23 D.P.R. 394, y Figueroa v. Figueroa et al., 23 D.P.R. 438.
*211Según mi punto de vista para resolver esta contención, basta decir qne no basaría la sentencia en este caso en falta de capacidad de Ramón. Más aún, si dicha cuestión está envuelta aquí, en vista de la opinión de la mayoría de este Tribunal, no podría ser resuelta meramente señalando un pleito anterior en que el supuesto incapacitado compareció como demandante en su propio nombre.
Arguyen los apelantes que carece de base la manifestación de 3a ‘corte inferior de que las partes habían transigido un pleito en el cual estaba envuelto un estado civil, en violación del artículo 1713 del Código Civil, ed. de 1930.(5) Es cierto que la corte; de distrito hizo esta manifestación, indudable-mente basándose en Pagán v. Sucesión Padilla, 42 D.P.R. 968. En dicho caso las partes firmaron y radicaron en el pleito de filiación ante la corle de distrito un convenio mediante el cual ios demandados se allanaban” a la súplica de que el demandante fuera declarado hijo natural. El convenio tam-bién contenía una transacción en cuanto a los derechos heredi-tarios del demandante. Resolvimos que todo el convenio era nulo porque infringía el artículo 1713.
Aquí el convenio preliminar del 19 de enero de 1940 decía que parte de la causa era que Ignacio no pondría obstáculo o dificultad a que se dictara sentencia a favor de Ramón en el pieiio de filiación. Este convenio virtuahnente le aseguró a Ramón una. sentencia favorable en el pleito de filiación. En verdad, e! récord demuestra que el juicio fue pro forma. Font, abogado de Ignacio, anunció al comenzar el juicio que él no tenía testigos. Nadie compareció a nombre de la segunda esposa de Pastor Díaz. El propio Ramón no declaró. Font no contrainterrogó a ninguno de los testigos, con excepción de una o dos preguntas frívolas e irrelevantes que le hizo a uno. Y la corte inferior, que aparentemente no había sido informada de la transacción, no comprendía por qué no se *212liabía anotado la rebeldía. Luego de dictar la corte de dis-trito la sentencia en el pleito de filiación, el misino día se firmó la escritura definitiva de transacción. Sin mencionar el acuerdo preliminar del 19 de enero de 1940, la escritura de transacción dice que se otorgaba en consideración a los $10,000 y también en consideración al hecho de que Ignacio no se había opuesto en el pleito de filiación a que se decretase que Ramón era hijo natural reconocido de Pastor Díaz.
Bajo las circunstancias anteriores, quizás se pudiera alegar que el caso de Pagán es de aplicación y que la trans-acción aquí envuelta era nula por violar el artículo 1713. Cf. Valdés v. Hastrup, 64 D.P.R. 595. Sin embargo, creo in-necesario decidir esta cuestión ya que preferiría basar nuestra decisión en otros motivos. La corte inferior asumió una posición parecida. No declaró nula la escritura por el funda-mento de que infringía el artículo 1713. En vez de decidir el caso a base de eso, dijo que la supuesta infracción del ar-tículo 1713 era uno de los indicios de influencia indebida, y predicó su decisión en influencia indebida. Creo que la corte inferior correctamente consideró estos hechos como in-dicios de influencia indebida.
Los apelantes también se quejan de la resolución de la corte inferior de que este pleito no está prescrito. Alegan los apelantes que el pleito no procede por impedirlo el artículo 3253, Código Civil, ed. de 1930, que establece un término prescriptivo de cuatro años. Esta acción se radicó aproxima-damente cinco años después del otorgamiento de la escritura de transacción. En su consecuencia, el pleito está prescrito si el artículo 1253 es aplicable.(6)
Como hemos visto, un contrato obtenido mediante influen-cia indebida vicia el consentimiento del trasmútente. Este *213por consiguiente puede, a su opción, entablar un procedimiento para declararlo nulo. Las acciones de nulidad enumeradas en el artículo 1253 prescriben a los cuatro años. Pero este pleito, predicado en la falta de consentimiento por razón de haberse ejercido influencia indebida, no se encuentra entre ellas. Cf. Oliver et al. v. Oliver, 23 D.P.R. 181; Cruz v. Sucesión de Gregorio Kuinlan, 29 D.P.R. 877; Solá v. Castro, 32 D.P.R. 804; González v. Fumero, 38 D.P.R. 556. En su con-secuencia, según el artículo 1864 del Código Civil, esta acción prescribe solamente después de transcurridos quince años. Por tanto, la acción se radicó a tiempo y la defensa de pres-cripción no procede.
En verdad, una de las más importantes virtudes de la doctrina de influencia indebida es que evita los efectos de un término preseriptivo extremadamente riguroso. A tenor con el artículo 1253 la prescripción empieza a correr desde la consumación del contrato y no, como debiera ser, cuando se descubre el dolo. Como resultado, el artículo 1253, según lee boy día, premia la ocultación del dolo.
Desde luego, la mejor respuesta a todo este problema sería el que la Asamblea Legislativa incluyera la influen-cia indebida en el artículo 1217 como fundamento para la nulidad dot consentimiento y enmendara el artículo 1253 en el sentido de que el término preseriptivo empieza a correr desde la fecha en que se descubren los motivos de nulidad y no desde la fecha de la consumación del contrato. En vista de que la Asamblea Legislativa en los últimos años ha de-mostrado un laudable interés en los derechos de los hijos naturales, no creo que esté de más el que llame su atención hacia este asunto.
*214Finalmente, los apelantes sostienen que la sentencia es errónea porque las alegaciones no planteaban la cuestión de influencia indebida, sino únicamente la incapacidad mental y el fraude. En este estado del caso ya no se permite que supuestos errores de esta índole en cuanto a las alegaciones, afecten el resultado de los pleitos en esta jurisdicción. Re-gla 15(6), Regias de Enjuiciamiento Civil. Véanse Núñez v. Benítez, Rector, 65 D.P.R. 864; López v. Saldaña, 68 D.P.R. 971.(7)
Creo que la sentencia debiera confirmarse por los motivos antes expuestos.

 Véanse Fuentes v. Federal Land Bank, 64 D.P.R. 199; Sucn. Gómez v. Colón, 63 D.P.R. 104; Valiente & Co. v. Sucn. Fuentes, 45 D.P.R. 617, confirmado en 76 F.2d 78 (C.C.A. 1, 1935); Sucesión Cabrera et al. v. Aponte, 29 D.P.R. 938; Caballero et al. v. Pomoles et al., 17 D.P.R. 719. Cf. Fisher v. United States, 328 U.S. 463; Wialua Co. v. Christian, 305 U.S. 91; Lohman v. Sherwood, 26 S.E.2d 74 (Va., 1943); Mills v. Shepherd, 157 P.2d 533 (Kans., 1945); Hanks v. McNeil Coal Corporation, 168 P.2d 256 (Colo., 1946); 1 Williston on Contracts, Rev.ed., sec. 256, págs. 753-55; Green, Public Policies Underlying the Law of Mental Incompetency, 38 Mich.L.Rev. 1189; Green, Judicial Tests of Mental Incompetency, 6 Mo.L.Rev. 141; Green, The Operative Effect of Mental Incompetency on Agreements and Wills, 21 Tex.L.Rev. 554; Green, Proofs of Mental Incompetency and the Unexpressed Major Premise, 53 Yale L.J. 271.


) Convengo en que la norma a seguir en casos civiles en cuanto a locura, es determinar si el contratante estaba tan enfermo mentalmente que no podía darse cuenta de la transacción específica; pero no estoy conforme con la dis-cusión del artículo 180 del Código Civil que contiene la opinión de la mayoría.


 La corte de distrito dio por probado que Ramón tenía una edad mental de 12 años, eon un cociente de inteligencia de 75 por ciento; que sufría •de oligofrenia, que es un grado deficiente de la inteligencia; que su conducta •era impulsada por emociones fortuitas; que era mentalmente incapaz do enton-•der el alcance de una transacción económica que envolviera miles de dólares, o de determinar si recibía o no adecuada compensación al transigir una tran-sacción comercial, o de estimar el verdadero valor del dinero; que tendía a ser un morón; que era un débil mental y un torpe dentro del promedio de la comunidad; que era muy emotivo, sensible a cualquier estímulo y men-talmente anormal.


 En cuanto a las conclusiones 8 y 9 no es necesario determinar si con-vengo en que el artículo 1713 fué infringido. Según indico más adelante, aun cuando la transacción no violó técnicamente el artículo 1713, sus propios tér-minos y la manera en que se negoció, son indicios de influencia indebida.


 A los fines de la claridad, lie parafraseado un poco el lenguaje que la corte de distrito empleó al exponer estas conclusiones. Al así hacerlo, no ereo que haya alterado su significado. De todos modos, la relación de las conclusiones de hecho de la corte inferior, al ser expuesta de nuevo por mi, está ampliamente justificada por la prueba.


 El artículo 1713 provee que “No se puede transigir sobro el estado civil de las personas, ni sobre las cuestiones matrimoniales, ni sobre alimentos futu-ros. ' ’


 El artículo 1253 prescribe:
“La acción de nulidad sólo durará cuatro años.
‘1 Este tiempo empezará a correr:
“En los casos de intimidación o violencia, desde el día en que éstas hubie-sen cesado;
*213“En los de error, o dolo, o falsedad de la causa, desde la consumación del contrato;
“Cuando la acción se dirija a invalidar contratos hechos por mujer casada, sin licencia o autorización competente, desde el día de la disolución del matri-monio;
“Y cuando se refiera a los contratos celebrados por los menores o inca-pacitados, desdo que salieren de tutela. ”


 En vista de la discusión que hago en cuanto a la conducta de Porrata Doria, huelga añadir que me uno a la mayoría del tribunal al ordenar una investigación do la misma.